         Case 19-71677-SCS                          Doc 14           Filed 05/13/19 Entered 05/13/19 18:41:02       Desc Main
                                                                    Document      Page 1 of 14
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Dennis Richard Bailey
Name of Debtor(s):                   Judy Kay Bailey                                            Case No: 19-71677

This plan, dated         5/11/2019        , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    July 11, 2019 @ 9:30 A.M.
                                 Place of Modified Plan Confirmation Hearing:
                                   Chief Judge St. John, Ctrm 1 US Bankruptcy Court, 4th Fl.
                                 600 Granby St.
                                 Norfolk, VA 23510


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included        Not included

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
         Case 19-71677-SCS                          Doc 14           Filed 05/13/19 Entered 05/13/19 18:41:02           Desc Main
                                                                    Document      Page 2 of 14

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 917.00                per    month     for   60    months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 55,020.00             .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 4,453.00 , balance due of the total fee of $ 5,223.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                   Estimated Claim            Payment and Term
City of Chesapeake                            Taxes and certain other debts      180.00                     10.65  Month 51
                                                                                                            16.59  Mos 52-58
                                                                                                            36.36  Month 59
                                                                                                            16.89  Month 60
                                                                                                            10 months
Commonwealth of Virginia                      Taxes and certain other debts      1,515.00                   89.63  Month 51
                                                                                                            139.60 Mos 52-58
                                                                                                            306.00 Month 59
                                                                                                            142.17 Month 60
                                                                                                            10 months
IRS                                           Taxes and certain other debts      1,560.00                   92.29  Month 51
                                                                                                            143.74 Mos 52-58
                                                                                                            315.10 Month 59
                                                                                                            146.40 Month 60
                                                                                                            10 months
IRS                                           Taxes and certain other debts      831.00                     49.17  Month 51
                                                                                                            76.57  Mos 52-58
                                                                                                            167.84 Month 59
                                                                                                            78.00  Month 60
                                                                                                            10 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                   Estimated Claim            Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
       Case 19-71677-SCS                          Doc 14           Filed 05/13/19 Entered 05/13/19 18:41:02                   Desc Main
                                                                  Document      Page 3 of 14
         bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
         treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
         interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
         rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
         on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
         The following secured claims are to be “crammed down” to the following values:

Creditor                               Collateral                        Purchase Date            Est. Debt Bal.             Replacement Value
-NONE-


         B.          Real or Personal Property to be Surrendered.
         Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
         claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
         the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
         non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
         the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                    Collateral Description              Estimated Value                    Estimated Total Claim
-NONE-
         C.          Adequate Protection Payments.
         The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
         secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
         follows:
Creditor                                   Collateral                         Adeq. Protection Monthly Payment          To Be Paid By
Ashley Furniture                           table, chairs                      25.00
Capital One Auto                           2016 Ford Focus 43,,000            224.00
                                           miles
Mariners Finance                           2007 Kia Sedona 220,000            85.00
                                           miles
                                           Transmission slipping
Tidewater Finance                          dressor, mirror                    25.00
         Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
         7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
         order for relief).
         D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                     Plan):
         This section deals with payment of debts secured by real and/or personal property [including short term obligations,
         judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
         allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
         replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
         the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
         Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
         objection to confirmation is filed with and sustained by the Court.
Creditor                               Collateral                            Approx. Bal. of Debt or     Interest Rate     Monthly Payment &
                                                                             "Crammed Down" Value                          Est. Term
Ashley Furniture                       table, chairs                         100.00                      6.5%              25.34  Mos 1-4
                                                                                                                           4months
Capital One Auto                       2016 Ford Focus 43,,000 miles         22,286.82                   6.5%              448.80 Mos 1-58
                                                                                                                           58months
Mariners Finance                       2007 Kia Sedona 220,000 miles 6,862.00                            6.5%              162.73 Mos 1-48
                                       Transmission slipping                                                               48months
Tidewater Finance                      dressor, mirror               100.00                              6.5%              25.34  Mos 1-4
                                                                                                                           4months
         E.          Other Debts.
         Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
                                                                  Page 3

   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
         Case 19-71677-SCS                          Doc 14           Filed 05/13/19 Entered 05/13/19 18:41:02                        Desc Main
                                                                    Document      Page 4 of 14
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 2 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                             Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated    Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage    Interest Rate Period                Arrearage
                                                                          Payment                                                            Payment
M&T Bank                                 4016 Starboard                   1,250.47          6,493.00     0%               30months
                                         Road Chesapeake,
                                         VA 23321
                                         Chesapeake City
                                         County
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory

                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 19-71677-SCS                          Doc 14           Filed 05/13/19 Entered 05/13/19 18:41:02               Desc Main
                                                                     Document      Page 5 of 14
                        contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                        arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                        indicated below.

Creditor                                      Type of Contract               Arrearage                Monthly Payment for Estimated Cure Period
                                                                                                      Arrears
Progressive Leasing                           contract - furn                                  0.00                       0months
Why Not Lease It                              contract - rent to own                           0.00                       0months
8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis          Exemption Amount    Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.


                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-71677-SCS                         Doc 14           Filed 05/13/19 Entered 05/13/19 18:41:02                 Desc Main
                                                                   Document      Page 6 of 14
Debtor husband is going to start (anytime now) drawing disability and his employment through/with DFAS will terminate. He
is still working and drawing light duty pay until the disability income begins. At that time an amendment will be prepared and
filed.



Dated:      May 13, 2019

/s/ Dennis Richard Bailey                                                                         /s/ Kenneth E. Goolsby
Dennis Richard Bailey                                                                             Kenneth E. Goolsby 86347
Debtor 1                                                                                          Debtors' Attorney

/s/ Judy Kay Bailey
Judy Kay Bailey
Debtor 2
          By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
          certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
          Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      5/11/2019        , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Kenneth E. Goolsby
                                                                                                  Kenneth E. Goolsby 86347
                                                                                                  Signature

                                                                                                  133 Mt. Pleasant Road
                                                                                                  Chesapeake, VA 23322
                                                                                                  Address

                                                                                                  (757) 482-5705
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         5/11/2019          true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Kenneth E. Goolsby
                                                                                                  Kenneth E. Goolsby 86347




                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 19-71677-SCS                    Doc 14    Filed 05/13/19 Entered 05/13/19 18:41:02                                Desc Main
                                                           Document      Page 7 of 14


Fill in this information to identify your case:

Debtor 1                      Dennis Richard Bailey

Debtor 2                      Judy Kay Bailey
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-71677                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            rigger                                      cashier
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Norfolk Naval Shipyard                      Home Depot

       Occupation may include student        Employer's address
                                                                                                               3352 VA Bch Blvd.
       or homemaker, if it applies.
                                                                   Portsmouth, VA 23707                        Virginia Beach, VA 23452

                                             How long employed there?         8 yrs.                                    10 yrs.

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         4,598.53        $         2,122.97

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,598.53               $   2,122.97




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
           Case 19-71677-SCS               Doc 14        Filed 05/13/19 Entered 05/13/19 18:41:02                                Desc Main
                                                        Document      Page 8 of 14

Debtor 1    Dennis Richard Bailey
Debtor 2    Judy Kay Bailey                                                                      Case number (if known)    19-71677


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,598.53       $         2,122.97

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,163.89   $               241.11
     5b.    Mandatory contributions for retirement plans                                  5b.        $         36.79   $                26.60
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00   $                22.57
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00   $                 0.00
     5e.    Insurance                                                                     5e.        $          0.00   $               338.74
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                 0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                 0.00
     5h.    Other deductions. Specify: FEGLI                                              5h.+       $         18.85 + $                 6.50
            FEGLI Optional                                                                           $        190.71   $                 0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,410.24       $           635.52
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,188.29       $          1,487.45
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              3,188.29 + $       1,487.45 = $            4,675.74
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           4,675.74
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor husband is going to start (anytime now) drawing disability and his employment through/with
                             DFAS will terminate. He is still working and drawing light duty pay until the disability income
                             begins. At that time an amendment will be prepared and filed.




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
       Case 19-71677-SCS                      Doc 14          Filed 05/13/19 Entered 05/13/19 18:41:02                                 Desc Main
                                                             Document      Page 9 of 14


Fill in this information to identify your case:

Debtor 1                 Dennis Richard Bailey                                                             Check if this is:
                                                                                                               An amended filing
Debtor 2                 Judy Kay Bailey                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-71677
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Niece                                14                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,250.47

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
       Case 19-71677-SCS                      Doc 14        Filed 05/13/19 Entered 05/13/19 18:41:02                                        Desc Main
                                                           Document     Page 10 of 14

Debtor 1     Dennis Richard Bailey
Debtor 2     Judy Kay Bailey                                                                           Case number (if known)      19-71677

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               180.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                 0.00
      6d. Other. Specify: Cell phone                                                                         6d.   $                               163.00
             Gas                                                                                                   $                                50.00
7.    Food and housekeeping supplies                                                           7.                  $                               624.00
8.    Childcare and children’s education costs                                                 8.                  $                                25.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                               125.00
10.   Personal care products and services                                                    10.                   $                               100.00
11.   Medical and dental expenses                                                            11.                   $                               225.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 320.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                  26.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                   93.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: tags, inspections, personal property taxes                                    16. $                                                  50.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:    Contingent emergency fund-debt will pay Why Not/Prog
                         w/these                                                             21. +$                                                177.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     3,758.47
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     3,758.47
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,675.74
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              3,758.47

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 917.27

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-71677-SCS   Doc 14    Filed 05/13/19 Entered 05/13/19 18:41:02   Desc Main
                                 Document     Page 11 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Afni
                        1310 Martin Luther King Drive
                        POB 3517
                        Bloomington, IL 61702-3517


                        Ashley Furniture
                        1591A Crossways Blvd.
                        Chesapeake, VA 23320


                        Bon Secours
                        POB 277199
                        Atlanta, GA 30384


                        Capital One Auto
                        P.O. Box 60511
                        City of Industry, CA 91716-0511


                        Care Credit
                        P.O. Box 965036
                        Orlando, FL 32896-5036


                        City of Chesapeake
                        Barbara O. Carraway, Treasurer
                        306 Cedar Road
                        Chesapeake, VA 23328-6495


                        Collections/Remit Payments
                        POB 17308
                        Baltimore, MD 21297-1308


                        Columbia Gas
                        P.O. Box 742529
                        Cincinnati, OH 45274-2529


                        Commonwealth of Virginia
                        Dept. of Taxation
                        PO Box 2156
                        Richmond, VA 23261-7407


                        Cox Communications
                        P.O. Box 9001087
                        Louisville, KY 40290-1087
Case 19-71677-SCS   Doc 14    Filed 05/13/19 Entered 05/13/19 18:41:02   Desc Main
                             Document     Page 12 of 14


                    Credit Control Corp
                    P.O. Box 120568
                    Newport News, VA 23612


                    Credit One Bank
                    POB 98873
                    Las Vegas, NV 89193-8873


                    Dept. of Veterans Affairs
                    POB 530269
                    Atlanta, GA 30353


                    DMV
                    Receipting Center
                    P. O. Box 27412
                    Richmond, VA 23269-0001


                    Drive ERT
                    152 Tunnel Facility Drive
                    Portsmouth, VA 23707


                    Encore Rec. Mgmt, Inc.
                    400 N Rogers Rd.
                    POB 3330
                    Olathe, KS 66063-3330


                    Encore Receivables
                    400 N. Rogers Rd.
                    POB 3330
                    Olathe, KS 66063-3330


                    Fitzpatrick Law Office
                    for Mariners Finance
                    4118 Leonard Dr., Ste. 200
                    Fairfax, VA 22030


                    Fortiva Credit Card
                    P.O. Box 10555
                    Atlanta, GA 30348-5555


                    Furniture Options
                    POB 5970
                    Virginia Beach, VA 23471-0970
Case 19-71677-SCS   Doc 14    Filed 05/13/19 Entered 05/13/19 18:41:02   Desc Main
                             Document     Page 13 of 14


                    HSA
                    pob 1259, dEPT 127976
                    Oaks, PA 19456


                    IRS
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346


                    Lendmark Financial
                    4107 Portsmouth Blvd.
                    Ste 114A
                    Chesapeake, VA 23321


                    Life Care Medical Transport
                    1170 International Parkway
                    Fredericksburg, VA 22406


                    M&T Bank
                    POB 62182
                    Baltimore, MD 21264-2182


                    Mariners Finance
                    5802 E Va. Beach Blvd.
                    #121
                    Norfolk, VA 23502


                    Maryview Medical Center
                    P.O. Box 277199
                    Atlanta, GA 30384-7196


                    Medical Center Radiology
                    5544 Greenwich Road
                    Ste. 200
                    Virginia Beach, VA 23462


                    Nationawide Credit Imc
                    {PB 14581
                    Des Moines, IA 50306


                    Penn Credit
                    916 S 14th St.
                    POB 988
                    Harrisburg, PA 17108-0988
Case 19-71677-SCS   Doc 14    Filed 05/13/19 Entered 05/13/19 18:41:02   Desc Main
                             Document     Page 14 of 14


                    Peter S. Lake, Esq.
                    for Lendmark
                    700 Newtown Road
                    Norfolk, VA 23502


                    Reeds
                    P.O. Box 965036
                    Orlando, FL 32896


                    Synchrony
                    P.O. Box 965036
                    Orlando, FL 32896-5036


                    Synchrony Bank
                    P.O. Box 960013
                    Orlando, FL 32896-0013


                    Tidewater Finance
                    6520 Indian River Road
                    Virginia Beach, VA 23464


                    Veterans' Adminstration
                    1000 Emancipation Drive
                    Hampton, VA 23667


                    Walmart
                    POB 530927
                    Atlanta, GA 30353-0927


                    Wells Fargo Home Mortgage
                    PO Box 10335
                    Des Moines, IA 50306
